Citation Nr: 1208146	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-40 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in New York, New York.  

When this case was previously before the Board in October 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  No credible evidence of a tinnitus disability was shown in service or for many years thereafter, and the most persuasive, competent opinion evidence to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current tinnitus is not supportive of the claim.

2.  The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes, and the most persuasive, competent opinion to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and any current bilateral hearing loss is not supportive of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The June 2006 RO rating decision reflects the initial adjudication of the claims after issuance of the December 2005 letter.  

A December 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the November 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records and the reports of VA audiology examinations.  Also of record and considered in connection with these matters are various written documents provided by the Veteran, and her representative, on her behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

The Board notes the Veteran's representative's contention that the October 2011 VA audiological examination performed in response to the Board's October 2011 remand was inadequate and that she should be afforded another examination.  A review of the examination report reflects that the VA audiologist was unable to complete audiometric testing because the Veteran volunteered behavioral results that were unreliable and indicative of a very large non-organic component.  The record also reflects that the Board remanded the Veteran's claims, in large part, due to the fact that audiometric testing was also unreliable on prior examination in April 2006 because of findings of functional, non-organic hearing loss.  

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, the Veteran been afforded two VA examinations, and-as will be discussed below in greater detail-the VA audiologists' reports of both examination reflect that the Veteran distorted and exaggerated her symptoms, and was generally not compliant during audiometric testing.

In this case, the Board's instructions have been complied with to the extent possible, as the Veteran was afforded another examination.  Given that the Veteran has been non-compliant during multiple examinations, the Board believes that another remand to provide the Veteran with another examination would be futile.  Thus, under these circumstances, the Board finds that no further RO action to afford the Veteran yet another VA examination is required, and the Board will proceed with a decision based upon the evidence of record. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records include audiometric testing performed prior to induction in June 1979.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
5
5
LEFT
25
15
5
5
5
 
Service treatment records reflect no complaints of, or treatment for, hearing loss or tinnitus, nor do they note any acoustic trauma or noise exposure.  On the Veteran's May 1980 discharge examination, she did not report hearing loss.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
N/A
5
5
LEFT
15
15
N/A
5
5

Upon entrance into the National Guard in February 1981, audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
5
0
0
0
0

Following service, a VA outpatient treatment report dated in September 2005 reflects that the Veteran reported a history of military noise exposure, and noted binaural tinnitus since 1979/1980.  She reported that the tinnitus was intermittent daily and had increased in intensity over the past few years.  She indicated that she had experienced a gradual decrease in hearing since service, with difficulty in many situations.  A diagnosis of mild sloping to moderately severe sensorineural hearing loss, with fair reliability, was noted.  Word recognition score of 80 percent in each ear was noted.  

An October 2005 treatment report notes that the Veteran was fitted with hearing aids.

On VA audiological examination in April 2006, the Veteran reported that she was exposed to loud noise while stationed in Korea during 1979 and 1980, including firing range noise, aircraft noise, and large generators.  She indicated that her duties included guarding generators.  She reported an onset of hearing loss and tinnitus in service that had gradually worsened over the years.  The Veteran described the tinnitus as a constant buzzing sound.  She had no specific occupational or recreational noise exposure, and noted that she had worked in the pharmaceutical industry and at a child welfare agency.

The examiner noted the pertinent audiometric findings in service, and also noted that the September 2005 VA outpatient report reflected volunteered behavioral thresholds indicating mild to moderately severe sensorineural hearing loss with the notation of poor inter-test consistency.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
       40
45
LEFT
30
       35
35
       35
45

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 48 percent in the left ear.  The examiner noted that Distortion Product Otoaccustic Emission testing was performed, as functional hearing loss was suspected.  The results indicated that true organic hearing acuity was within normal limits bilaterally, confirming functional hearing loss.  Thus, the examiner found that the behavioral pure tone thresholds and speech audiometric data, as volunteered by the Veteran, was totally unreliable and should not be used for adjudication purposes.  

The examiner also indicated that he tended to doubt the existence of any tinnitus, but if there were any tinnitus, it is not likely related to any noise exposure, given that the Veteran served only 11 months on active duty, hearing tests were normal in service, and that 25 years had passed since the Veteran's discharge from service.

A February 2010 VA outpatient treatment report reflects that the Veteran reported constant tinnitus which had become louder and increasingly annoying to the Veteran.  She reported military noise exposure, difficulty hearing in many situations, and that her current hearing aids were uncomfortable.  Bilateral hearing loss, within normal limits to mild/moderate, was noted.  Word recognition scores were noted to be good and 92 percent in the right ear and 88 percent in the left ear.  

On VA examination in October 2011, the examiner did not report any audiometric testing findings.  The examiner noted that multiple attempts to test, reinstruct, and retest were unsuccessful.  The examiner indicated that all testing results were invalid because the Veteran's volunteered behavioral results were unreliable, indicative of a very large non-organic component.  It was noted that Distortion Product Otoacousitc Emissions findings were consistent with normal cochlear outer hair cell function bilaterally with no indications of hearing loss.  The speech reception thresholds of 25 decibels in the right and 35 decibels in the left were not consistent with the lowest volunteered pure tone responses.  The examiner also observed that the Veteran startled unexpectedly when she used the talkover to reinstruct at 40 decibels, a level that was lower than her lowest volunteered pure tone responses.  The examiner also noted that stapedial reflexes were at levels that were not clinically consistent with the Veteran's volunteered pure tone responses.  In addition, the examiner noted that pure tone test/retest reliability was extremely poor with discrepancies of up to 35 decibels between test (ascend) and retest (descend).  

With respect to speech discrimination, the examiner noted that language difficulties, cognitive problems, and inconsistent speech discrimination scores combined made the use of pure tone averages and speech discrimination scores inappropriate.  

The examiner indicated that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purpose, and while the Veteran may have a significant change in hearing threshold in service, it does not meet the criteria to be considered a disability for VA purposes.  

The examiner opined that the Veteran's hearing loss, if present, is not as likely as not caused by or a result of an event in military service.  In so finding, the examiner noted that there was no hearing loss at entry or separation from service.  While responses were slightly worse on examination in May 1980 when compared to testing performed in June 1979, the May 1980 report clearly indicated that it was for screening.  Therefore, the examiner noted, the thresholds were not obtained and the Veteran responded at 15 decibels, and her hearing may have been better at all of the frequencies than the 15 decibel responses recorded.  The examiner also noted that a screening test may be sensitive to hearing loss but it is not specific for hearing threshold level determination and it is certainly not sensitive to threshold shifts within the normal range of hearing.  The examiner indicated that in any case, separation audiometry showed hearing well within normal limits at all frequencies testing.  

With respect to tinnitus, the examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  She noted that the Veteran was very insistent that her tinnitus first had its onset during service, though she did not have a clear memory of tinnitus as an immediate after-affect of military noise.  She merely reported that tinnitus began sometime in 1979 or 1980 while sleeping in the barracks.  The examiner noted that, even with the grossly obvious functional (non-organic) component of her audiologic exam, she was somewhat inclined to speculate that the Veteran's tinnitus may be due to an event in service other than acoustic trauma or noise exposure, but that was speculation on her part beyond the reasonable role of an audiologist in assigning etiology of tinnitus when there was no apparent hearing loss.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that she was exposed to loud noise during her active duty service.  In particular, she alleges that she was exposed to noise from aircrafts, weapons fire, and generators.  She indicated that part of her duties while stationed in Korea were to guard loud generators.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.

The Board notes that the Veteran's service treatment records do not reflect any complaint, findings or diagnosis pertinent to either hearing loss or tinnitus.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus and as noted above, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and artillery noise and loud generator noise.  Given the circumstances of the Veteran's duties in service, the Board finds that she was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of her service.  See 38 U.S.C.A. § 1154.  The question remains, however, whether the Veteran has current tinnitus and bilateral hearing loss disabilities that are related to such noise exposure.

A.  Tinnitus

With regard to tinnitus, the record reflects that the Veteran reported that her tinnitus began in service, and that she has experienced gradually worsening tinnitus since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e.-ringing in her ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board finds it reasonable to assume that if the Veteran had continued to experience tinnitus from military service until the present day, as alleged, she would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of tinnitus to medical personnel prior to the September 2005 VA outpatient treatment report and subsequent filing of the claim for service connection shortly thereafter.  In addition, the Board emphasizes the findings of the April 2006 VA examiner doubting the presence of tinnitus, and the October 2011 VA examiner's observation to the effect that the Veteran could not point to a specific noise event in service that led to the development of tinnitus and only vaguely indicated that her tinnitus began sometime in 1979 or 1980 while she was sleeping in the barracks. The Board also points out that VA audiological evaluations reflect that the Veteran's reports regarding her hearing-related symptoms are unreliable.  Accordingly, given all the above, the Board finds that the Veteran's assertions of continuity of symptoms of tinnitus from service to the present simply are not credible.

In addition, the only competent opinion to definitely address the etiology of the Veteran's alleged tinnitus-that of the April 2006 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of her tinnitus.  The examiner provided a rationale for the opinion, noting the short length of the Veteran's service, pertinent hearing-related findings in service, and the length of time after the Veteran's s discharge from service.  Hence, the Board accepts this opinion as probative of the medical nexus question.  Significantly, the Veteran has not presented or identified any contrary competent evidence or opinion-i.e., one that, in fact, supports the claim.

The Board acknowledges that the opinion of the October 2011 VA audiologist was somewhat favorable to the Veteran's claim, in that she indicated that she was inclined to speculate that the Veteran's tinnitus may be due to an event in service. However, she specifically indicated that such an even in service would not be noise exposure or acoustic trauma, and that this theory was pure speculation on her part.  Given that the Veteran has not alleged-nor does the record reflect-any other incident in service outside of noise exposure or acoustic trauma that could be responsible for the claimed tinnitus, the Board finds this speculative opinion to be of no probative value.  For the Board to conclude that the Veteran's claimed tinnitus is related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on speculation or remote possibility. 38 C.F.R. § 3.102 ; Obert v. Brown, 5 Vet. App. 30, 33 (1992). 


B.  Bilateral Hearing Loss

As regards the Veteran's claimed bilateral hearing loss, the Board emphasizes that the above-cited testing results do not establish a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, as there are no valid testing results reflecting auditory thresholds of 40 decibels or greater at any of the frequencies, auditory thresholds at the minimum three of the frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores less than 94 percent.  As indicated above, audiometric testing on both examinations were found to be unreliable and invalid for adjudication purposes due to inconsistencies and discrepancies in testing results and the behavioral indicators reflecting exaggeration of symptoms.  These examiners also pointed out inconsistencies in the VA outpatient treatment findings of bilateral hearing loss.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  The VA audiology note dated in February 2010 which indicated that some hearing loss was present was much less detailed than the other VA examinations, and did not contain a detailed discussion as to the possibility of exaggeration, and is therefore considered to be less probative.  

While the Board has considered the Veteran's assertions of hearing difficulties, she does not have the appropriate training and expertise to provide the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385 on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

Even if the Board were to assume, arguendo, that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385, the claim for service connection for bilateral hearing loss would fail on the basis of medical nexus.

Again, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno , 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93 (1993).  The Veteran is also competent to testify about observable symptoms such as hearing loss and continuity of symptomatology.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 303; Charles, 16 Vet. App. at 370.  

However, the Board again points out that the Veteran did not complain of bilateral hearing loss in service or for many years thereafter.  The record includes no medical documentation of any complaints of bilateral hearing to medical personnel prior to the September 2005 VA outpatient treatment report and subsequent filing of the claim for service connection shortly thereafter.  The Board also again points out that VA audiological evaluations reflect that the Veteran's reports regarding her  hearing-related symptoms are unreliable.  Accordingly, given all the above, the Board finds that the Veteran's assertions of continuity of symptoms of bilateral hearing loss from service to the present simply are not credible.

Moreover, the only competent opinions to address the etiology of the Veteran's alleged hearing loss-that of the April 2006 and October 2011 VA examiners-are adverse to the claim.  The Board notes that the examiners rendered these opinions after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of her hearing loss.  The examiners provided a rationale for their opinions, noting the short length of the Veteran's service, pertinent audiometric findings in service, and the length of time after the Veteran's s discharge from service.  Hence, the Board accepts these opinions as probative of the medical nexus question.  Significantly, the Veteran has not presented or identified any contrary competent evidence or opinion-i.e., one that, in fact, supports the claim.

C.  Both Claims

Finally, the Board notes that, as for any direct assertions by the Veteran and/or her representative that there exists a medical relationship between any current tinnitus and bilateral hearing loss disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at186 (1997).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for tinnitus and bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


